MEMORANDUM **
Respondent’s motion for summary disposition is granted. The Board of Immigration Appeals (“BIA”) did not abuse its discretion in denying petitioner’s motion to reopen. See Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002) (BIA’s denial of a motion to reopen is reviewed for abuse of discretion); United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). All other pending motions are denied as moot.
The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.